                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                              GREENVILLE DIVISION

FELECIA BRIDGES                                                                          PLAINTIFF

V.                                                                      NO. 4:20-CV-89-DMB-DAS

ANDREW SAUL,
Commissioner of Social Security                                                        DEFENDANT


                                               ORDER

       On June 21, 2021, United States Magistrate Judge David A. Sanders issued a Report and

Recommendation (“R&R”) in this appeal by Felecia Bridges from an unfavorable decision of the

Commissioner of Social Security. Doc. #21. The R&R recommends that the decision be affirmed.

Id. at 6. No objections to the R&R were filed.

       “With respect to those portions of the report and recommendation to which no objections

were raised, the Court need only satisfy itself that there is no plain error on the face of the record.”

Gauthier v. Union Pac. R.R. Co., 644 F. Supp. 2d 824, 828 (E.D. Tex. 2009) (citing Douglass v.

United Servs. Auto. Ass’n, 79 F.3d 1415, 1428–29 (5th Cir. 1996)). The Court has reviewed the

R&R and finds no plain error on the face of the record. Accordingly, the R&R [21] is ADOPTED

as the order of the Court. The Commissioner’s decision is AFFIRMED.

       SO ORDERED, this 9th day of July, 2021.

                                                       /s/Debra M. Brown
                                                       UNITED STATES DISTRICT JUDGE
